Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dan McClure (Reg. No. 38962) on 10/27/2021.
The application has been amended as follows: 
Claim 1 (Currently-Amended): A head-mounted display device, comprising:
a display assembly;
a rotating assembly, connected to the display assembly, comprising:
a motor holder;
a motor, disposed on the motor holder; and
a first connecting element, having a first accommodating portion and a second accommodating portion, wherein the first accommodating portion accommodates a part of the motor, and the second accommodating portion accommodates a part of the motor holder; and 
a fixed assembly, connected to the rotating assembly;
; and
wherein the fixed assembly has a main body portion, and the motor holder is connected to the main body portion.

Claim 11 (Canceled)

Claim 12 (Currently-Amended): The head-mounted display device as claimed in claim [[11]] 1, wherein the main body portion is hat-shaped.


Allowable Subject Matter
Claims 1-10 and 12 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of, “a rotating assembly, connected to the display assembly, comprising: a motor holder; a motor, disposed on the motor holder; and a first connecting element, having a first accommodating portion and a second accommodating portion, wherein the first accommodating portion accommodates a part 

However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Amendment
Applicant’s amendment filed on 10/17/2021 has been fully considered/persuasive and finds the claims allowable with the examiner’s amendments.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841